DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/27/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-Hung Yu (Reg. #:74,923) on 2/16/2022.

Amendment as follows:
1. (Currently Amended) A focusing control device comprising:
	a sensor, comprising a plurality of first signal detection sections which receives one of a pair of luminous fluxes passing through different portions arranged in one direction of a pupil region of an imaging optical system including a focus lens and detects signals and a plurality of second signal detection sections which receives other one of the pair of luminous fluxes and detects signals are formed; and

obtain correlation values between a first signal group output from the plurality of first signal detection sections and a second signal group output from the plurality of second signal detection sections for different shift amounts while shifting the first signal group and the second signal group in the one direction by arbitrary amounts;
obtain an accumulative value of the correlation values included in each of a plurality of division areas obtained by dividing a graph of the correlation values in which the shift amounts are represented on a first axis in a direction of the first axis, wherein the plurality of division areas represents the entire graph of the correlation values, wherein the graph of the correlation values includes the entire range of the obtained correlation values; and
	perform focusing control by controlling the focus lens based on the accumulative value obtained.

2. (Currently Amended) The focusing control device according to claim 1,
wherein the processor 
determines a search range of the graph which is a searching target of a minimum value of the correlation values based on the accumulative value; and
controls the focus lens based on the shift amount corresponding to the correlation value which is the minimum value in the search range.

3. (Original) The focusing control device according to claim 2,
	wherein the processor determines the division area of which the accumulative value is equal to or less than a threshold value, as the search range.

4. (Currently Amended) The focusing control device according to claim 2,
	wherein the processor obtains the accumulative value of the correlation values included in each of a plurality of division candidate areas obtained by dividing a candidate area of the search range in the direction of the first axis for each of the plurality of division candidate areas, the candidate area being the division area of which the accumulative value is equal to or less than a threshold value, and determines the search range in the candidate area based on the accumulative value.

5. (Currently Amended) The focusing control device according to claim 2,
	wherein the plurality of division areas is three or more division areas, and
	in a case where number of the division areas, of which the accumulative value is equal to or less than a threshold value, is two or more and is less than a total number of the division areas, the processor determines the search range based on a positional relationship between the two or more division areas.

6. (Currently Amended) The focusing control device according to claim 5,
	wherein, in a case where a division area, of which the accumulative value exceeds the threshold value, is present between the two or more division areas, the processor determines a predetermined range in which a center is located at a position where the shift amount is zero, as the search range.

7. (Original) The focusing control device according to claim 5,
	wherein, in a case where a plurality of continuously arranged division areas is present among the two or more division areas, the processor determines the plurality of division areas as the search range.

8. (Currently Amended) The focusing control device according to claim 5,
	wherein, in a case where the number of the division areas, of which the accumulative value is equal to or less than the threshold value, is equal to a total number of the division areas, the processor determines a predetermined range in which a center is located at a position where the shift amount is zero, as the search range.

9. (Currently Amended) The focusing control device according to claim 2,
	wherein the plurality of division areas is three or more division areas, and
	in a case where number of the division areas, of which the accumulative value is equal to or less than a threshold value, is equal to a total number of the division areas, the processor determines a predetermined range in which a center is located at a position where the shift amount is zero, as the search range.

10. (Original) The focusing control device according to claim 2,
	wherein the processor determines the search range by comparing the accumulative values of the division areas with each other.

11. (Original) A lens device comprising:
	the focusing control device according to claim 1; and
	an imaging optical system including the focus lens for causing light to be incident on the sensor.

12. (Original) An imaging device comprising:
	the focusing control device according to claim 1.

13. (Currently Amended) A focusing control method comprising:
	obtaining correlation values between a first signal group output from a plurality of first signal detection sections, which receives one of a pair of luminous fluxes passing through different portions arranged in one direction of a pupil region of an imaging optical system including a focus lens and detects signals, and a second signal group output from a plurality of second signal detection sections, which receives other one of the pair of luminous fluxes and detects signals, for different shift amounts while shifting the first signal group and the second signal group in one direction by arbitrary amounts, the plurality of first signal detection sections and the plurality of second signal detection sections being formed in a focus detection area of a sensor;
	 obtaining an accumulative value of the correlation values included in each of a plurality of division areas obtained by dividing a graph of the correlation values in which the shift amounts are represented on a first axis in a direction of the first axis, wherein the plurality of division areas represents the entire graph of the correlation values, wherein the graph of the correlation values includes the entire range of the obtained correlation values; and
performing focusing control by controlling the focus lens based on the accumulative value obtained.

14. (Original) The focusing control method according to claim 13, wherein 

determining a search range of the graph which is a searching target of a minimum value of the correlation values based on the accumulative value; and
controlling the focus lens based on the shift amount corresponding to the correlation value which is the minimum value in the search range.

15. (Original) The focusing control method according to claim 14,
	wherein the division area of which the accumulative value is equal to or less than a threshold value is determined as the search range.

16. (Currently Amended) The focusing control method according to claim 14,
	wherein the accumulative value of correlation values included in each of a plurality of division candidate areas obtained by dividing a candidate area of the search range in the direction of the first axis for each of the plurality of division candidate areas, the candidate area being the division area of which the accumulative value is equal to or less than a threshold value, and the search range is determined in the candidate area based on the accumulative value.

17. (Currently Amended) The focusing control method according to claim 14,
	wherein the plurality of division areas is three or more division areas, and
	in a case where a number of the division areas, of which the accumulative value is equal to or less than a threshold value, is two or more and is less than a total number of the division areas, the search range is determined based on a positional relationship between the two or more division areas in the search range determining step.

18. (Currently Amended) The focusing control method according to claim 17,
	wherein, in a case where a division area, of which the accumulative value exceeds the threshold value, is present between the two or more division areas, a predetermined range in which a center is located at a position where the shift amount is zero is determined as the search range in the search range determining step.


	wherein, in a case where a plurality of continuously arranged division areas is present among the two or more division areas, the plurality of division areas is determined as the search range in the search range determining step.

20. (Currently Amended) The focusing control method according to claim 17,
	wherein, in a case where the number of the division areas, of which the accumulative value is equal to or less than the threshold value, is equal to a total number of the division areas, a predetermined range in which a center is located at a position where the shift amount is zero is determined as the search range in the search range determining step.

21. (Currently Amended) The focusing control method according to claim 14,
	wherein the plurality of division areas is three or more division areas, and
	in a case where number of the division areas, of which the accumulative value is equal to or less than a threshold value, is equal to a total number of the division areas, a predetermined range in which a center is located at a position where the shift amount is zero is determined as the search range in the search range determining step.

22. (Original) The focusing control method according to claim 14,
	wherein, in the search range determining step, the search range is determined by comparing the accumulative values of the division areas with each other.

23. (Currently Amended) A non-transitory computer readable medium storing a focusing control program causing a computer to: 
	obtain correlation values between a first signal group output from a plurality of first signal detection sections, which receives one of a pair of luminous fluxes passing through different portions arranged in one direction of a pupil region of an imaging optical system including a focus lens and detects signals , and a second signal group output from a plurality of second signal detection sections, which receives other one of the pair of luminous fluxes and detects signals, for different shift amounts while shifting the first signal group and the second signal group in one 
	obtain an accumulative value of the correlation values included in each of a plurality of division areas obtained by dividing a graph of the correlation values in which the shift amounts are represented on a first axis in a direction of the first axis, wherein the plurality of division areas represents the entire graph of the correlation values, wherein the graph of the correlation values includes the entire range of the obtained correlation values, and
	perform focusing control by controlling the focus lens based on the accumulative value obtained.



Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“obtain correlation values between a first signal group output from the plurality of first signal detection sections and a second signal group output from the plurality of second signal detection sections for different shift amounts while shifting the first signal group and the second signal group in the one direction by arbitrary amounts;
obtain an accumulative value of the correlation values included in each of a plurality of division areas obtained by dividing a graph of the correlation values in which the shift amounts are represented on a first axis in a direction of the first axis, wherein the plurality of division areas represents the entire graph of the correlation values, wherein 
perform focusing control by controlling the focus lens based on the accumulative value obtained.”

Claims 2-12 depend on, and further limit, independent claim 1. Therefore, claims 2-12 are considered allowable for the same reasons.

As per claims 13, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“obtaining correlation values between a first signal group output from a plurality of first signal detection sections, which receives one of a pair of luminous fluxes passing through different portions arranged in one direction of a pupil region of an imaging optical system including a focus lens and detects signals, and a second signal group output from a plurality of second signal detection sections, which receives other one of the pair of luminous fluxes and detects signals, for different shift amounts while shifting the first signal group and the second signal group in one direction by arbitrary amounts, the plurality of first signal detection sections and the plurality of second signal detection sections being formed in a focus detection area of a sensor;
	 obtaining an accumulative value of the correlation values included in each of a plurality of division areas obtained by dividing a graph of the correlation values in which the shift amounts are represented on a first axis in a direction of the first axis, wherein the plurality of division areas represents the entire graph of the correlation values, 
Claims 14-22 depend on, and further limit, independent claim 13. Therefore, claims 14-22 are considered allowable for the same reasons.
Claim 23 is allowable for the same reasons as claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698